Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Status of claims
The amendment filed on 11/13/2020 is acknowledged. Claims 5 and 12-15 have been canceled, claims 11 and 18-20 have been withdrawn, and new claims 21-23 have been added. Claims 1-4, 6-10, 16, 17, and 21-23 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 11/13/2020 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Upon reconsideration the examiner is withdrawing the 35 U.S.C. 103(a) rejection of claims 1-4, 6-10, 16, and 17 over Andersson et al. (US 2008/0286340 A1) and Stenzler et al. (US 2015/0283070 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. In addition, new claims are hereby included in the rejections and the rejections are modified based on the amendments. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 16, 17, and 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 8, 9, and 13 of U.S. Patent No. 10,149,844 B2 in view of Stenzler et al. (US 2015/0283070 A1).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

The 10,149,844 B2 patent claims 1, 4, 5, 8, 9, and 13 recite a dry powder nicotine formulation comprising: particles of between 0.5% and 10% nicotine tartrate, at least one sugar selected from the group consisting of trehalose, etc., and particles of at least one amino acid selected from the group consisting of leucine, etc.
Stenzler et al. who teach inhalation powders, with MMAD particle size being substantially between 2-3 μm, comprising nicotine salt including nicotine tartrate and nicotine lactate (entire reference, especially abstract, paragraph 18, 31, and 33). It would be obvious to replace nicotine tartrate in the 10,149,844 B2 patent claims with nicotine lactate taught by Stenzler et al.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same particles.
	
Claims 1-4, 6-10, 16, 17, and 21-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-20 of copending Application No. 16/309,787. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims are discussed above and applied in the same manner.
The 16/309,787 application claims 11-20 recite a dry powder composition, comprising: a plurality of particles formed of nicotine lactate, a sugar such as trehalose, and an amino acid such as leucine, wherein about 90% by volume of the particles have nd paragraph).
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same particles.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments:
Applicant states that the provisional obviousness-type double patenting rejections be held in abeyance until the claims have been allowed. Until that time the claims must remain rejected.

New ground of rejections necessitated by Applicant’s amendment 
New claim 23 necessitates the following new ground of objection. 
Claim Objections
Claim 23 is objected in the recitation the acronyms “MMAD”.  Use of the full terminology at the first occurrence would obviate this objection.

New ground of rejections

Claims 1-4, 6-10, 16, 17, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzler et al. (US 2017/0071856 A1, US effective filing date of 09/16/2015).
Stenzler et al. teach a dry inhalation powder, with a MMAD particle size of the powder being substantially between about 2-3 μm (anticipating the claimed about 2.5 μm in claim 23), comprising about 5% by weight of nicotine or salt including lactic acid salt, from about 50 to about 90% by weight of a sugar including trehalose and lactose, and about 5% by weight of an amino acid as a stabilizer including leucine, wherein the powder being prepared by mixing nicotine, a sugar, and an amino acid into liquid to form a flowable mixture followed by drying such as spray drying to produce particles which is the same process of preparation according to the instant specification page 6, line 14 through page 7, line 3) and claim 12 filed on 08/17/2020, i.e., each particle contains a mixture of nicotine, a sugar, and an amino acid (entire reference, especially abstract, paragraph 27-31, 38, 39, 42-44, 67-69, and 74, figure 6, and claims 1, 2, 5-15, 17, and 21).
Stenzler et al. do not specify an embodiment of nicotine lactate, trehalose, and leucine.
This deficiency is cured by a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties to combine any one of nicotine salts including lactic acid salt, any one of sugars including trehalose, and any 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 11/13/2020, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612